Exceptions overruled. In this action arising out of the collision of two automobiles there was no error in admitting the evidence of a “skid mark” fifty-one feet long observed on the surface of the roadway shortly (as could be found) after the accident and leading to “the right side” of the automobile in which the plaintiff had been riding. A finding that this mark had been caused by that automobile at the time of the accident would be supported by other evidence in the case and would be warranted notwithstanding evidence that the automobile had been moved before the marks were observed in a manner and to an extent which could be found to have been “straight back about one foot.” The evidence as to this mark had some tendency to show what actually happened at the time of the collision. Monaghan v. Keith Oil Corp. 281 Mass. 129, 137. Jackson v. Anthony, 282 Mass. 540. Hall v. Shain, 291 Mass. 506. Curtin v. Benjamin, 305 Mass. 489, 492. Wade v. Buchanan, 306 Mass. 318, 321, 323. We find no error in the way in which it was presented and admitted. It is plain that there was evidence requiring the submission of the case to the jury. White v. Calcutt, 269 Mass. 252. Beebe v. Randall, 304 Mass. 207. We have considered all exceptions argued.